Response to RCE
Claims 1, 3-4, 6-15, 17-22 are allowed. Claims 2, 5, 16 are canceled. Claims 1, 14, 18 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Cantanese, Reg. No. 64,279 on 05/26/2021. 
Pursuant to MPEP 606.01 the title has been changed to read:
– SYSTEMS AND METHODS FOR A CONTEXT AWARE CONVERSATIONAL AGENT FOR JOURNALING BASED ON MACHINE LEARNING

Please amend the claims as indicated below. The following listing of claims replaces all previous listings.
1. 	(Currently Amended) A method for context aware journaling comprising: 
generating, by a software conversational agent, a journaling model based on a first real-time activity data and engagement data associated with one or more tasks of a user, wherein the journaling model uses machine-learning to: 
identify a preconfigured context pattern associated with the first real-time activity data, and 
map performance associated with the one or more tasks based at least on the engagement data; 
determining a preferred interaction mode from a plurality of interaction modes based on comparing a second real-time activity data to the identified context pattern; 
generating prompts based on the journaling model and the determined preferred interaction mode, the prompts comprising a series of prompts generated based on topics selected by the journaling model, each prompt is generated based on a user sentiment indicator from the journaling model and content of each prompt is adapted based on the determined preferred interaction mode; 
adaptively providing one or more of the prompts to gather an additional engagement data on the selected topic based on the identified context pattern in view of the second real-time activity data, wherein adaptively providing the prompt comprises an autonomous interaction to initiate feedback from the user on the topic selected by 
updating a set of journal entries of the journaling model for the selected topic based ,
wherein to map performance associated with one or more tasks comprises: 
analyzing the engagement data of the user associated with the one or more tasks to identify content topics and the user sentiment indicators for each of the one or more tasks; 
associating each of the one or more tasks with at least one content topic; 
tracking the user sentiment indicators through each of the one or more tasks for each respective topic; and 
mapping performance for each respective topic based at least on changes of the tracked user sentiment indicators from the additional engagement data.

2. 	(Cancelled)  

3. 	(Original) The method of claim 1, wherein adaptively providing the prompt comprise an autonomous interaction using at least one of a chat-bot, an audio agent, and a virtual avatar.  

4. 	(Original) The method of claim 1, wherein the additional engagement data comprising self-reflection on a goal associated with one or more tasks.  

5. 	(Canceled) 

6. 	(Original) The method of claim 1, wherein generating the prompt comprises: 
selecting a topic from the journaling model; and 
determining a question using a natural language processor based on a preferred interaction mode.  

7. 	(Original) The method of claim 1, further comprising at least one additional prompt based on the additional engagement data.  

8. 	(Previously Presented) The method of claim 1, wherein engagement data 
gathering the second real-time activity data from a location of the user; and 
initiating the autonomous interaction with the user in the determined preferred interaction mode.  

9. 	(Currently amended) The method of claim 1, wherein adaptively providing the prompt is triggered based on assessing the second real-time activity data in view of the identified context pattern.  

10. 	(Currently amended) The method of claim 1, wherein adaptively providing the prompt comprises selecting an output device based on the second real-time activity data in view of the identified  context pattern.  

11. 	(Original) The method of claim 1, wherein activity data comprises one or more of location data, physiological data, computer usage, phone usage, and sensor data.  

12. 	(Original) The method of claim 1, wherein the one or more tasks are associated with at least one of work, fitness, and personal goals of the user.  

13. 	(Previously Presented) The method of claim 1, wherein the journaling model is generated using machine-learning further associated with one or more of training data, user preferences, and clinical guidelines.  

14. 	(Currently Amended) A system comprising: 
a memory; and 
a processor coupled to the memory configured to: 
generate, by a software conversational agent, a journaling model based on a first real-time activity data and engagement data associated with one or more tasks of a user, wherein the journaling model uses machine-learning to: 
identify a preconfigured context pattern associated with the first real-time activity data, and 
map performance associated with the one or more tasks based at least on the engagement data; 
determine a preferred interaction mode from a plurality of interaction modes based on comparing a second real-time activity data with the identified context pattern; 
generating prompts based on the journaling model and the determined preferred interaction mode, the prompts comprising a series of prompts generated based on topics selected by the journaling model, each prompt is generated based on a user sentiment indicator from the journaling model and content of each prompt is adapted based on the determined preferred interaction mode;  
adaptively providing one or more of the prompts to gather an additional engagement data on the selected topic based on the identified context pattern in view of the second real-time activity data, wherein adaptively providing the prompt comprises an autonomous interaction to initiate feedback from the user on the topic by 
updating a set of journal entries of the journaling model for the selected topic based on receiving the additional engagement data,
wherein to map performance associated with one or more tasks comprises: 
analyzing the engagement data of the user associated with the one or more tasks to identify content topics and the user sentiment indicators for each of the one or more tasks; 
associating each of the one or more tasks with at least one content topic; 
tracking the user sentiment indicators through each of the one or more tasks for each respective topic; and 
mapping performance for each respective topic based at least on changes of the tracked user sentiment indicators from the additional engagement data.

15. 	(Previously Presented) The system of claim 14, wherein the plurality of preferred interaction modes includes at least one of a chat-bot, an audio agent, and a virtual avatar.  

16. 	(Canceled) 

17. 	(Currently Amended) The system of claim 14, wherein to adaptively provide the prompt, the processor is further to compare the second real-time activity data from a location of the user to the identified context pattern to determine an output modality for the prompt, wherein the output modality is text, audio, or visual.  

18. 	(Currently Amended) A non-transitory computer readable medium, comprising instructions that when execute by a processor, the instructions to: 
generate, by a software conversational agent, a journaling model based on a first real-time activity data and engagement data associated with one or more tasks of a user, wherein the journaling model uses machine-learning to: 
identify a preconfigured context pattern associated with the first real-time activity data, and 
map performance associated with the one or more tasks based at least on the engagement data; 
determine a preferred interaction mode from a plurality of interaction modes based on comparing second real-time activity data with the identified context pattern; 
generating prompts based on the journaling model and the determined preferred interaction mode, the prompts comprising a series of prompts generated based on topics selected by the journaling model, each prompt is generated based on a user sentiment indicator from the journaling model and content of each prompt is adapted based on the determined preferred interaction mode: 
adaptively providing one or more of the prompts to gather an additional engagement data on the selected topic based on the identified context pattern in view of the second real-time activity data, wherein adaptively providing the prompt comprises an autonomous interaction to initiate feedback from the user on the topic selected by 
updating a set of journal entries of the journaling model for the selected topic based on receiving the additional engagement data,
wherein to map performance associated with one or more tasks comprises: 
analyzing the engagement data of the user associated with the one or more tasks to identify content topics and the user sentiment indicators for each of the one or more tasks; 
associating each of the one or more tasks with at least one content topic; 
tracking the user sentiment indicators through each of the one or more tasks for each respective topic; and 
mapping performance for each respective topic based at least on changes of the tracked user sentiment indicators from the additional engagement data.

19. 	(Original) The non-transitory computer readable medium of claim 18, wherein the prompt is triggered based on a pre-set schedule.  

20. 	(Currently Amended) The non-transitory computer readable medium of claim 18, wherein the prompt comprises a series of questions, wherein the series of questions are generated based on topics from the journaling model, wherein each question is generated based on a user sentiment indicator from the journaling model, wherein each question is adapted based on a type of output device.  

21. 	(Previously Presented) The method of claim 1, wherein the series of prompts are ordered based on the determined preferred interaction mode.  

22. 	(Previously Presented) The method of claim 1, wherein the content of the prompts comprises dynamic elements extracted from prior engagement data.


Reasons for Allowance
The previously cited references do not teach, alone or in combination, the claim limitations of claim 1, when taken with rest of the limitations of the claim as a whole. Claims 14 and 18 are the same scope as claim 1 and are thus allowed under same rationale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DAVID LUU/
Examiner, Art Unit 2171


/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171